Case: 13-50911      Document: 00512696842         Page: 1    Date Filed: 07/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50911
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee
v.

NICACIO MUNOZ-HERRERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-336-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Nicacio Munoz-Herrera (Munoz) appeals the 36-month sentence imposed
after his guilty plea conviction for illegal reentry following a prior deportation.
He argues that the above-guidelines sentence is substantively unreasonable
because it was greater than necessary to satisfy the sentencing goals of 18
U.S.C. § 3553(a). Munoz asserts that the district court gave inordinate weight
to his remote, prior offenses and failed to give sufficient weight to his personal
circumstances.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50911    Document: 00512696842    Page: 2   Date Filed: 07/14/2014


                                No. 13-50911

      Munoz has not shown that his sentence was substantively unreasonable.
The record reflects that the district court had an adequate basis for the
sentence imposed and was guided by the § 3553(a) factors in deciding that an
upward variance was merited.      The district court made an individualized
assessment and concluded that the guidelines range did not adequately take
into account the § 3553(a) factors, including Munoz’s history and
characteristics, the need to promote respect for the laws of the United States,
the need to protect the public, and the need to deter future crimes. To the
extent that Munoz disagrees with his sentence and the district court’s
evaluation of the § 3553(a) factors, he has not shown that the district court
abused its discretion on that basis. See Gall v. United States, 522 U.S. 38, 51
(2007).
      AFFIRMED.




                                      2